Appellant was convicted of perjury, and his punishment assessed at five years confinement in the State penitentiary.
It appears that one Rich Henderson was tried in the County Court on an information containing two counts, one charging that on the 11th day of November, 1913, the said Henderson did unlawfully bet and wager money at a game played with cards; the other count charging that Henderson did knowingly go into and remain at a place where a game of cards was being played. On the trial of that case it is alleged that appellant testified that there was no card playing going on in the room alleged at that time, and that Henderson was not present in said room at the time alleged, and upon this testimony the charge of perjury is based.
That appellant was duly sworn and so testified on the trial of said Henderson is not contested, he contending on this trial that he did so testify, and that his testimony was true. To show the materiality of the hereinafter recited matters, we will quote one paragraph of the court's charge: "You are further instructed if you find from the evidence, or have a reasonable doubt thereof that the said Rich Henderson, referred to in said indictment, was not in fact present at the time and place of the alleged games of cards, if any, in the town of Plum, referred to in the indictment in this case, then, in that event, you will find the defendant not guilty." Thus it is seen the court, under this record, made the guilt or innocence depend on the presence of Rich Henderson in the room where the gambling is said to have taken place.
On the trial of the case J.M. Richardson testified he was a deputy sheriff, and that he went into this room and they were playing cards; that he took down the names of some ten men in the room, and filed a *Page 162 
complaint against them; that he did not take down the name of appellant, nor Rich Henderson; that someone got out of the window, and he was afterwards informed that it was Rich Henderson who got out the window, and a complaint was filed against him. Appellant, on the trial of the Rich Henderson case, and on the trial of this case, swore he was the person who got out of the window, and that it was not Rich Henderson. Under this record it is manifest, under the charge of the court, if it was appellant who got out of the window and not Henderson, he was entitled to be acquitted. The whole case hinges around the identification of the man who got out of the window, the State's case being that it was Rich Henderson, and appellant's, that he was the man who got out of the window.
The indictment against appellant was returned April 30, when he was arrested. On May 3, among other witnesses he secured process for Will Siefken to Jackson County, and to Milam County for Perry Hornsby. Neither of them were in attendance on court, and when the case was called for trial on May 10, appellant moved to continue the case on account of their absence. This was the first application for continuance. So the question of cumulative testimony is immaterial. By the witness Perry Hornsby he stated he expected to prove "that he was in the house in the rear of Morgan's saloon where it is claimed that Rich Henderson was dealing Monte and other persons were present and by the witness Perry Hornsby this defendant expects to prove that he was in Morgan's saloon at the same time the witness J.M. Richardson was in said saloon and that the said Perry Hornsby entered said room just in advance or just ahead of the State witness, J.M. Richardson, and by this witness the defendant expects to prove that Henderson was not present and was not gambling or dealing Monte and by this witness this defendant expects to prove that no gambling was going on in said room at the time."
The State's witness, Richardson, testified he went from the saloon to this room where he says gambling was going on, and the testimony of this witness Hornsby would be in direct conflict with the testimony of Richardson. The materiality of this testimony is not questioned by the court, but he says that appellant did not use diligence, in that after the sheriff of Milam County had received the process he wrote to the district clerk of Fayette County: "You sent me subpoena for Perry Hornsby. Can't locate him. Is he white or colored? Where does he live? Give all information about him." The clerk received this request on May 6th and filed it with the papers, but did not answer nor call appellant's attention to it, and appellant and his counsel say they had no information in regard to it until this case was called for trial.
As to the witness Siefken, the State attaches his affidavit to its contest of appellant's motion for new trial, evidencing that he in fact was in Jackson County, and if process had been properly served when sent his attendance could have been obtained. In the affidavit he states he did not see who got out of the window, but says he was told at the time it was appellant and not Henderson, by Will Steward. If this *Page 163 
was all that appellant stated he expected to prove by him, it would not present error, as the court did not permit Will Steward to testify. If Steward had been permitted to testify, and it was sought by the State to impeach his testimony, then the testimony would have been admissible, but in addition to this, appellant swears he expected to prove by Siefken the following facts: "The evidence for the State and the defense will show that there were ten or twelve parties in said room at the time the said Richardson entered, and the evidence will show that one party in said room made his escape out of a window. And the chief issue in the trial of Rich Henderson in the County Court was as to whether Rich Henderson was in said room at the time it was entered by the said Richardson and whether or not Rich Henderson made his escape out of said window and by the witness Siefken it is expected to be proven that he entered said room shortly after it was entered by the State witness Richardson and he will swear that he saw no gambling going on, that he saw no cards on the table and no money on the table, and that the house was not a gambling house and was not used for that purpose, and that if it was used at all it was used by persons who desired to drink beer or other liquors privately; and, further, that said absent witness saw this defendant in the village of Plum on that day and he did not see Rich Henderson and this defendant at the time he was pointed out to said witness as the party who got out the window."
Thus it is seen that appellant states he can prove by Siefken that he went into this room and will swear he saw no gambling going on; that he saw no cards on the table, and that the room was not used for a gaming room, but one in which to drink beer. This was on a material issue in the case, and he says, furthermore, that witness will swear he saw appellant there at the saloon and did not see Henderson. This would have an indirect, if not a direct, bearing on which one of the two got out of the window, and Siefken's affidavit and testimony given on the trial of the case in the County Court show he would have so testified.
If this was the only matter complained of in the record we might hesitate to reverse the case on account thereof, taking into consideration the qualification attached to the bill by the court. But in another bill it is shown that during the trial of the case appellant called Rich Henderson, Will Zachary and Will Stewart as witnesses in his behalf, and states: "By the witness Rich Henderson the defendant expected to prove that he was not at Plum on the 11th day of November, 1913, and was not in the room in the rear of Morgan's saloon on that day or at any other date. That at the time when this alleged offense was committed that he was at work for Dr. Crutzbauer on Dr. Crutzbauer's farm, over seven miles distant from Plum or from Morgan's saloon. That he was not in the said building and was not the person who got out the window when Richardson and his witnesses appeared at the door of the room and arrested all the parties remaining in said room. *Page 164 
This is the person who appellant is alleged to have testified falsely was not present on the occasion mentioned.
"By the witness Will Stewart he expected to prove that he, Will Stewart, was in said room at the time Richardson entered the same and that Will Stewart knew Rich Henderson, and by Will Stewart he expected to prove that Rich Henderson was not in said room at that time or at any time before or at any time thereafter while the said Richardson was arresting or attempting to arrest the parties in said room, and by said Will Stewart he expected to prove that he (Henry Clayton) jumped out the window and made his escape; and that Rich Henderson was not in the room and Rich Henderson did not get out that window.
"By the witness Will Zachary he expected to prove and would have proven that Zachary was in said house when Richardson and his assistant witnesses entered the same. That Will Zachary knew Rich Henderson and that Rich Henderson was not in said room and had not been in said room and that Rich Henderson was not the party who got out the window, but the defendant was the party that got out the window."
It is thus seen that the testimony of each of these witnesses would have borne directly upon the material issues in the case. The court excluded each of the three witnesses named on the ground that the rule had been demanded by appellant, and these witnesses had heard a portion of the testimony offered by the State before they were placed under the rule. Appellant was deprived of the testimony of five of his most material witnesses, whose testimony went direct to the issues involved, and the testimony of all of whom would support appellant's testimony and his contention. He was forced to rely on the testimony of himself and Louis Burrell alone, on the issue as to whether gambling was going on in the room and whether or not Henderson was in the room. Ordinarily we will not disturb the action of the court in excluding testimony where the rule has been invoked. It is a matter confided to the trial court's sound discretion. But in a case like this where the person on trial has been deprived of all his witnesses (except one) on the material issues in the case, and it is made to appear that they would testify to these material facts, three of them being in attendance on court, and through no fault of appellant he has been deprived of their testimony, we are inclined to think the court erred in not granting him a new trial. Each of the bills might not in and of themselves present reversible error, but when we consider them together and see that appellant was deprived of the testimony of five of his most material witnesses — a greater number than who testified for the State that gambling was going on in the room, and that Henderson was present, it appears that appellant has not had the issue of his guilt or innocence fairly determined. If Henderson was not present, as the testimony of all of these witnesses would tend to show, then the Sate's case must and would fail, for he is the man the State's witnesses say was dealing the cards. So the question of his presence on this occasion, *Page 165 
as shown by the charge of the court, was necessary to be shown, and the testimony of all five of these witnesses would tend strongly to negative his presence in the room on that occasion.
The result of the trial of Rich Henderson in the County Court could not ordinarily be shown, and the court would not err in so holding. The result of his trial, and that of any of the others charged with gaming on that occasion would not be admissible on this trial, and on another trial the court should not only exclude the testimony as to the result of that trial, but exclude as well the result of the trial of any and all the others. However, on this trial the court permitted the State to prove that one of the men, Will Zachary, plead guilty to a charge of being a common gambler, filed against him on the occasion in question. If the State was permitted to prove that one of them plead guilty to being a common gambler, then in justice and fairness appellant ought to have been permitted to prove that those charged on that occasion who contested their cases were adjudged not guilty. This would be but common fairness, and especially does the injustice appear in this case when it is shown that Will Zachary was one of the witnesses for defendant who was not permitted by the court to testify, and who, the bill shows, would have testified in behalf of appellant that Henderson was not present, and doubtless would have explained why his plea of guilty to being a common gambler was entered. However, on another trial the court will exclude the result of the trials of all the others, whether adjudged guilty or not guilty, for as the court or jury found in those cases should not be used to affect the finding of the jury in this case. They should pass on that question uninfluenced by the verdict or finding in any other case.
Again, the court instructed the jury that the punishment for perjury was not less than five years, nor more than ten years, and instructed the jury if they found appellant guilty to assess his punishment at not less than five years, nor more than ten years. The jury assessed the punishment at the least term authorized by the charge — five years. The State admits this was error, as the statute fixes the minimum punishment at not less than two years (art. 310, P.C.). While admitting this was error, the State insists that as the charge was submitted to appellant's counsel, and no exception was taken to the charge in this respect, that it was too late to complain of this error in the charge after verdict in the motion for a new trial, and cites us to the cases of Manning v. State, 46 Tex.Crim. Rep.; Robbins v. State, 57 Tex.Crim. Rep.; Work v. State, 3 Texas Crim. App., 233. Also a large number of other cases wherein we have held, since the amendment of old article 723 (now 743) if the charge is submitted to appellant's counsel, we will not reverse the case if exception is not reserved at that time. This is the general rule, and one to which we have always heretofore and will hereafter adhere, but to each and all of those instances an exception has been noted, and that is where fundamental error is shown, we will take notice of it, even though complained of for the first time in this court. Many cases have been reversed because *Page 166 
of fatal defects in the indictment, although complained of for the first time in this court. (Hunter v. State, 73 Tex. Crim. 469; Roberson v. State, 41 Tex. 65.) Cases have been reversed because the court authorized a conviction for assault to rape when the indictment charged attempt to rape. (Shockley v. State, 71 Tex.Crim. Rep.; Wyvias v. State, 64 Tex. Crim. 236, 142 S.W. Rep., 585.) Many other similar instances could be cited where cases have been reversed, although not complained of until after verdict, if the error pointed out was a fundamental one. So the question in this case, as the error was not pointed out until verdict, is the error a fundamental one? If it is, we are authorized to review the action of the trial court in refusing to grant a new trial because of said error. If it is not a fundamental error, then, as appellant did not except to the charge when presented to him, we can not review the action of the trial court in overruling the motion for a new trial because of said error admitted to be in the charge of the court. What is, and what is not fundamental error has been many times discussed, but no definite rule has been announced by our decisions, so far as we have been able to ascertain. The contention that this is not a fundamental error has support in the cases of Work, Robbins, and Manning, supra. In the Work case the court erroneously instructed the jury as to the punishment for aggravated assault, but as the jury assessed the minimum punishment authorized by law, such error was held not to be ground for reversal, although the case was reversed on other grounds. In the Robbins' case the minimum punishment was also assessed, and authorized by the charge, although the punishment was not correctly stated. It was held too late to complain of the matter after verdict. In the Manning case the appellant was charged with perjury, and the court in that case made the same mistake in his charge as was made by the court in this case — fixing the minimum punishment at five years, when it should have been only two years. The court held that as the punishment was assessed at seven years, and was within the limit fixed by law, it was too late to complain of the matter after verdict. If this was an original proposition, the writer would hold that where the court incorrectly stated the minimum punishment, and the verdict of the jury assessed more than the minimum punishment fixed by law, it would be such an error as could be complained of at any time. The jury in this case gave the minimum punishment authorized by the charge of the court, and who can say they would not have assessed the minimum fixed by law had the court authorized them to do so in his charge? Three years taken out of one's life by confinement in the penitentiary is a great length of time, and we nor anyone else can say, under this record, that if the law had been correctly stated in the charge to the jury they would have assessed more than the minimum fixed by the law as punishment for this crime. Our civil courts have held: "That error is a fundamental error which goes to the merits of plaintiff's cause and will be considered, whether assigned as error or not, where the justice of the case seems to require it." (Hollywood v. Welhausen, *Page 167 
68 S.W. Rep., 329; City of Laredo v. Russell, 56 Tex. 398
[56 Tex. 398].) See also Jenkins v. State, 28 Texas Crim. App., 86; Graham v. State, 29 Texas Crim. App., 31; Williams v. State, 25 Texas Crim. App., 76, and cases cited in sec. 2348, Willson's Criminal Code.
In the Work and Robbins cases the minimum punishment authorized by law was assessed, and we think the court correctly held such error under such circumstances presented no reversible error. In the Manning case more than the minimum authorized by the court in his charge was assessed. So it could not be said if the court had authorized a lower punishment the jury would have assessed it. But this case is different from either of those cases — the jury did assess the lowest punishment authorized by the charge of the court, but more than double the minimum punishment fixed by law. In this character of case the writer thinks such error should be considered, even though not complained of until in the motion for a new trial. This gives the trial court an opportunity to correct his own errors, and award a new trial, and where one is manifest, and admitted to be error, and which error may have contributed to more than doubling the punishment that might otherwise have been assessed against one on trial, a new trial should have been granted. At least, this case should be reversed on account of the other matters herein discussed.
The judgment is reversed and the cause remanded.
Reversed and remanded.